DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The information disclosure statement submitted on January 4, 2021, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 9, and 15 of US Pat. No. 10,887,832. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
Pat. No. 10,887,832
1. A method performed by a wireless device for decoding public land mobile network (PLMN) information, the method comprising: receiving a message comprising PLMN information, the PLMN information comprising identification information for a plurality of cells, the plurality of cells are all associated with a first core network type; determining from the PLMN information that at least one cell of the plurality of cells is also associated with a second core network type; and accessing a first cell, the first cell associated with both the first core network type and the second core network type.
A method performed by a wireless device for decoding public land mobile network (PLMN) information, the method comprising: receiving a message comprising PLMN information for a plurality of cells; determining PLMN information the first group of cells is associated with a first core network type; and determining PLMN information from the message for a second group of cells, the second group of cells comprising at least one cell wherein each cell of the second group of cells is associated with a second core network type, and wherein at least one cell is a part of the first group of cells and the second group of cells, and wherein the PLMN information for the at least one cell in the first group of cells and the second group of cells is provided only once.

Claim 2
Claims 3, 10
Claim 4
Claims 4, 11
Claim 15
Claims 5, 12
Claim 7

	
As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 1 of the present application is contained entirely in claim 1 of US Pat. No. 10,887,832. The difference between the compared claims consists merely in the wording of the limitations and that the former is, in some instances, a broader representation of the latter; thus being an obvious case of double patenting.
Independent claim 8 claims the wireless device to perform the method of claim 1; therefore, the same rejection rationale applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 20200112908 A1, hereinafter “Li,” in view of Palanisamy et al., US 20150341833 A1, hereinafter “Palanisamy.”
Consider claim 1. Li discloses:
a method performed by a wireless device for decoding public land mobile network (PLMN) information (see paragraph [0006]: ... The method includes receiving, by a user device during camping on a cell, a message comprising a first field, wherein the first field is indicative of availability of another type of radio access technology (RAT) core network for communication via a base station of the cell, determining, based on a second field in the message, whether the user device is allowed to camp on the cell, wherein a value of the second field indicates that the user device is disallowed to access the another type of RAT core network when the implementation version is incompatible with the another type of RAT core network, and obtaining additional information regarding other intra-frequency cells that support another type of radio access technology (RAT) core network available for the user device to reselect), the method comprising: 
receiving a message comprising PLMN information, the PLMN information comprising identification information for cells, the cells are all associated with a first core network type (see paragraphs [0023]: ... The receiving UE can choose to access their favorite PLMN, and access to the information in the PLMN list. The UE may then select the appropriate core network element for the UE; [0047]: Base station embodiments may configure the respective PLMN lists and other relevant information about the cells for different RATs. The additional RAT PLMN list information and additional relevant information of the extended cell of the RAT can be placed in the “extended cell information” cell);
determining from the PLMN information that at least one of the cells is also associated with a second core network type (see paragraph [0027]: ... After receiving this information at the UE, the UE determines the RAT supported by the current cell and the corresponding list of PLMN according to the cell information of each RAT...); and 
accessing a first cell, the first cell associated with both the first core network type and the second core network type (see paragraph [0023]: ... The receiving UE can choose to access their favorite PLMN, and access to the information in the PLMN list. The UE may then select the appropriate core network element for the UE).
Although Li clearly discloses the PLMN information comprising identification information for cells -notice the plural form of cell-, he is silent about the expression “a plurality of cells.”
Palanisamy, in related art, refers to a plurality of cells in a PLMN (see paragraph [0007]: ... In addition, the MS performs a cell reselection procedure based on a respective signal level quality and ACI of the plurality of cells in the same PLMN).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Palanisamy’s teachings in relation to the claimed invention for clarity of information in the specification of the invention.
Consider claim 2. Li in view of Palanisamy teaches claim 1; and Li further suggests wherein the PLMN information of the message comprises a first list of cells associated with the first core network type and a second list of cells that are associated with both the first core network type and the second core network type (see paragraph [0023]: ... The information may be entered in the system broadcast messages as a PLMN list. The receiving UE can choose to access their favorite PLMN, and access to the information in the PLMN list. The UE may then select the appropriate core network element for the UE).
Consider claim 3. Li in view of Palanisamy teaches claim 1; and Li further suggests wherein determining from the PLMN information that at least one cell of the plurality of cells is also associated with a second core network type comprises, for each cell of the second group of cells that is also associated with the first group of cells, following a reference to the PLMN information in the first group of cells (see paragraphs[0006], [0023], [0036]).
Consider claim 4. Li in view of Palanisamy teaches claim 1; and Li further suggests wherein the message is a system information block message (see paragraphs [0021], [0028], [0029], [0033], [0036]-[0039], [0041]).
Consider claim 6. Li in view of Palanisamy teaches claim 1; and Li further suggests wherein the first core network type is an enhanced packet core (EPC) (see paragraphs [0013], [0019], [0022], [0024]-[0025]).
Consider claim 7. Li in view of Palanisamy teaches claim 1; and Li further suggests wherein the second core network type is a 5G core (5GC) (see paragraphs [012], [0013], [0019], [0022], [0024]-[0025], [0029], [0030], [0034], [0036], [0040], [0032]).
Claim 8 claims the wireless device to perform the method of claim 1; therefore, the same rejection rationale applies.
Consider claim 9. Li in view of Palanisamy teaches claim 8; and Li further suggests wherein the processing circuitry configured to determine that at least one cell of the plurality of cells is also associated with the second core network comprises processing circuitry configured to, for each cell of the second group of cells that is also associated with the first group of cells, follow a reference to the PLMN information in the first group of cells (see paragraph [0023]: ... The information may be entered in the system broadcast messages as a PLMN list. The receiving UE can choose to access their favorite PLMN, and access to the information in the PLMN list. The UE may then select the appropriate core network element for the UE).
Consider claim 10. Li in of Palanisamy teaches claim 8; and Li further suggests wherein the processing circuitry configured to determine that at least one cell of the plurality of cells is also associated with the second core network comprises processing circuitry configured to, for each cell of the second group of cells that is also associated with the first group of cells, follow a reference to the PLMN information in the first group of cells (see paragraphs[0006], [0023], [0036]).
Consider claim 11. Li in view of Palanisamy teaches claim 8; and Li further suggests wherein the message is a system information block message (see paragraphs [0021], [0028], [0029], [0033], [0036]-[0039], [0041]).
Consider claim 13. Li in view of Palanisamy teaches claim 1; and Li further suggests wherein the first core network type is an enhanced packet core (EPC) (see paragraphs [0013], [0019], [0022], [0024]-[0025]).
Consider claim 14. Li in view of Palanisamy teaches claim 8; and Li further suggests wherein the second core network type is a 5G core (5GC) (see paragraphs [012], [0013], [0019], [0022], [0024]-[0025], [0029], [0030], [0034], [0036], [0040], [0032]).
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 20200112908 A1, hereinafter “Li,” in view of Palanisamy et al., US 20150341833 A1, hereinafter “Palanisamy,” as applied to claims 1 and 8, further in view of Wang et al., US 10701585 B2, hereinafter “Wang.”
Consider claim 5. Li in view of Palanisamy teaches claim 1, but is silent regarding wherein the message is a radio resource control (RRC) message.
Wang, in related art, discloses wherein a terminal obtains a information by using RRC signaling sent by the radio access network node in a PLMN (see column 14 lines 23-25).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Wang’s teachings in relation to the claimed invention, thus providing means for the radio access network node to separately send, to each terminal, the information obtained by the radio access network node, as discussed by Wang (see column 13 lines 48-50).
Consider claim 12. Li in view of Palanisamy teaches claim 8, but is silent regarding wherein the message is a radio resource control (RRC) message.
Wang, in related art, discloses wherein a terminal obtains a information by using RRC signaling sent by the radio access network node in a PLMN (see column 14 lines 23-25).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to consider Wang’s teachings in relation to the claimed invention, thus providing means for the radio access network node to separately send, to each terminal, the information obtained by the radio access network node, as discussed by Wang (see column 13 lines 48-50).
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., Inter-PLMN handover in shared radio networks.
US 10887832 B2		US 10638273 B2		US 9717031 B2
US 8731557 B2
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.     
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
March 22, 2022